Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it claims that the first-type power transistor and the second-type power transistor are controlled to be turned on and off jointly. After looking in the specification for operation of Q1, control signal waveforms for the transistors, and the terms “jointly”, “on”, and “off”, Examiner could not find where the nature of this joint control is described. It is unclear if this joint operation is supported by the disclosure and if it is, whether they are always simultaneously on and off or whether being on or off at the same time at any moment constitutes jointly. Clarification is requested for support in the disclosure for this claimed aspect and for clarification of the term “jointly”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 10,958,166) in view of Abesingha (US 10,734,893).
Regarding claim 1, fig. 3 and 8 of Low teach an integrated driver applied to a voltage converter having a switched capacitor conversion circuit, the integrated driver comprising: a) a first-type power transistor [SDIS1] (col. 23, lines 63-67 describe where this is GaN) ; b) at least one second-type power transistor [of 102 and shown in fig. 3A] (col. 32, lines 27-37 describe standard silicon fabrication), wherein a withstand voltage of the first-type power transistor is higher than a withstand voltage of the second-type power transistor (GaN withstand voltage is higher than that of silicon); and c) wherein the first-type power transistor and at least one second-type power transistor are coupled in series between a high potential terminal and a low potential terminal of the voltage converter, such that the first-type power transistor receives a high voltage signal (SDIS1 receives high voltage signal from 106 connects to S1 where switches S1-S7 connect to low potential terminal), wherein the first-type power transistor and the second-type power transistor are power transistors of the switched capacitor conversion circuit (Fig. 1 of the application shows the first-type power transistor Q1 outside the Switch and capacitor network where the second-type power transistors reside. Since it appears that the switched capacitor conversion circuit claimed can include Q1, a similar interpretation is taken regarding the first-type power transistor SDis1 and second-type power transistors in 102 of Low). Low does not describe implementing the transistors on a first and second die. However, Abesingha describes implementing power converters with multiple die designs such as two dies, a single die, or three or more dies (col. 6, lines 23-29). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the two die implementation as taught in Abesingha for the purpose of utilizing a suitable and well-known type of die implementation of a power converter. 
Regarding claim 2, the combination as describe above teaches wherein the first-type power transistor comprises a gallium nitride (GaN) transistor, and the second-type power transistor comprises a silicon transistor.
Regarding claim 3, the combination as describe above teaches wherein an on-resistance of the first-type power transistor is smaller than an on-resistance of the second-type power transistor, and a parasitic capacitance of the first-type power transistor is smaller than a parasitic capacitance of the second-type power transistor (GaN on-resistance and parasitic capacitance smaller than that of silicon).
Regarding claim 4, the combination as describe above teaches wherein the voltage converter comprises: a) the first-type power transistor having a first terminal connected with an input terminal of the voltage converter; and b) a switch and capacitor network coupled between a second terminal of the first-type power transistor and a reference ground.
Regarding claim 5, the combination as describe above teaches wherein a maximum voltage that the first-type power transistor bears is an input voltage of the voltage converter.
Regarding claim 6, the combination as describe above teaches wherein before the voltage converter starts up, a voltage that the first-type power transistor bears is greater than a voltage that the second-type power transistor bears, and a voltage across a path from the second terminal of the first-type power transistor to the reference ground via the switch and capacitor network is zero.
Regarding claim 7, the combination as describe above teaches wherein the voltage that the first-type power transistor bears when the voltage converter operates normally is smaller than the voltage that the first-type power transistor bears before the voltage converter is started.
Regarding claim 8, the combination as describe above teaches wherein the switch and capacitor network comprises a plurality of the second-type power transistors connected in series between the second terminal of the first-type power transistor and the reference ground.
Regarding claim 9, the combination as describe above teaches wherein the switch and capacitor network further comprises at least one switch group [e.g. S8, S9] having two second-type power transistors connected in parallel between an output terminal of the voltage converter and the reference ground.
Regarding claim 12, the combination as describe above teaches wherein the switch and capacitor network further comprises a plurality of flying capacitors [e.g. C1-C4], wherein at least one flying capacitor is connected in parallel with the corresponding power transistors.
	Regarding claim 18, fig. 3 and 8 of Low teach an integrated driver applied to a voltage converter having a switched capacitor conversion circuit, the integrated driver comprising: a) a first-type power transistor [SDIS1] (col. 23, lines 63-67 describe where this is GaN) and at least one second-type power transistor [of 102 and shown in fig. 3A] (col. 32, lines 27-37 describe standard silicon fabrication), wherein a withstand voltage of the first-type power transistor is higher than a withstand voltage of the second-type power transistor (GaN withstand voltage is higher than that of silicon); and b) wherein the first die is coupled in series between a high potential terminal and a low potential terminal of the voltage converter, such that the first-type power transistor receives a high voltage signal (SDIS1 receives high voltage signal from 106 connects to S1 where switches S1-S7 connect to low potential terminal). wherein the first-type power transistor and the second-type power transistor are power transistors of the switched capacitor conversion circuit (Fig. 1 of the application shows the first-type power transistor Q1 outside the Switch and capacitor network where the second-type power transistors reside. Since it appears that the switched capacitor conversion circuit claimed can include Q1, a similar interpretation is taken regarding the first-type power transistor SDis1 and second-type power transistors in 102 of Low). Low does not describe implementing the transistors on a one die. However, Abesingha describes implementing power converters with multiple die designs such as two dies, a single die, or three or more dies (col. 6, lines 23-29). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the single die implementation as taught in Abesingha for the purpose of utilizing a suitable and well-known type of die implementation of a power converter.
Regarding claim 19, the combination as describe above teaches wherein the first-type power transistor and at least one of the second-type power transistors share one substrate.
Regarding claim 20, the combination as describe above teaches wherein the first-type power transistor comprises a gallium nitride (GaN) power transistor, and the second-type power transistor comprises a silicon transistor.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Abesingha, in view of Lesso (US 2012/0163632).
Regarding claim 13, Low in view of Abesingha teaches the device as indicated above except for where the flying capacitors are connected to a package as claimed. However, Lesso describes not accommodating flying capacitors on-chip and to use them with dedicated pins on the package (par. 20). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the flying capacitor implementation as taught in Lesso for the purpose of utilizing a suitable and well-known type of way to reduce cost and package size. 

Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 18, applicant contends that Low in view of Abesingha does not teach wherein the first-type power transistor and the second-type power transistor are power transistors of the switched capacitor conversion circuit. However, after further review of the application, Examiner respectfully notes that fig. 1 of the application shows the first-type power transistor Q1 outside the Switch and capacitor network where the second-type power transistors reside. Since it appears that the switched capacitor conversion circuit claimed can include Q1, a similar interpretation is taken regarding the first-type power transistor SDis1 and second-type power transistors in 102 of Low.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896